Citation Nr: 1003835	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-28 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to 
September 1, 2005, and to an evaluation in excess of 40 
percent from September 1, 2005, for spondylolysis with 
degenerative disc disease at L5-S1. 


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
RO which denied an increased evaluation for the Veteran's low 
back disability, then rated 20 percent disabling.  The 
Veteran's claim was remanded by the Board in December 2008 
for further development. 

The Veteran was scheduled for a Board hearing in November 
2007.  The Veteran failed to report for his scheduled hearing 
in November 2007.  The request is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (2009).

Historically, service connection was established for 
lumbosacral strain with spondylolysis by rating action in 
June 1979.  A 20 percent evaluation was assigned; effective 
from April 9, 1979, and remained in effect when the Veteran's 
claim for an increased rating was received in June 2004.

By rating action in November 2004, the RO continued the 20 
percent evaluation then assigned for the Veteran's low back 
disability, which was re-characterized as spondylolysis with 
degenerative disc disease.  In his notice of disagreement, 
received in March 2005, the Veteran reported that was under 
the care of a private doctor for his chronic back problems 
and asserted that the RO had not obtained all of his medical 
records.  The Veteran also submitted additional medical 
records showing that he had spinal fusion surgery in February 
2005.

By rating action in March 2005, the RO assigned a temporary 
total rating for convalescence under the provisions of 38 
C.F.R. § 4.30; effective from February 21, 2005, and a 20 
percent evaluation from June 1, 2005.  By rating action in 
July 2005, the RO extended the convalescence rating through 
August 31, 2005, and assigned a 20 percent evaluation from 
September 1, 2005.  By rating action in August 2005, the RO 
assigned an increased rating to 40 percent for the low back 
disability; effective from September 1, 2005.  

In his substantive appeal, received in September 2005, and 
later clarified on a Report of Contact, dated in October 
2005, the Veteran expressed dissatisfaction with the 
termination of his temporary total rating; effective from 
August 31, 2005.  The Veteran asserted, in essence, that he 
had not fully recovered from his back surgery and that his 
private doctor told him it would be a year from the date of 
his surgery before he could return to work.  The Veteran also 
submitted a copy of a letter from his private physician to 
that effect.

In January 2006, the Veteran submitted additional private 
medical records showing that he had undergone a second back 
surgery in January 2006, and requested consideration for 
another temporary total rating.  In a letter dated in January 
2006, the RO acknowledged receipt of the Veteran's notice of 
disagreement, and of his request for another temporary total 
rating based on his back surgery in January 2006.  
Thereafter, by rating action in February 2006, the RO 
assigned a temporary total rating for convalescence from 
January 12, 2006, and a 40 percent evaluation from August 1, 
2006.  The RO deferred adjudication of the claim for an 
extension of a temporary total rating for convalescence from 
September 1, 2005.

By rating action in April 2006, the RO, in part, denied the 
claim for an extension of a temporary total rating for 
convalescence beyond August 31, 2005, on the basis that the 
evidence received from the Veteran was duplicative and did 
not include any additional information as requested by the RO 
in October 2005.  In September 2009, an additional temporary 
total rating for convalescence was awarded from August 28, 
2007 through October 31, 2007.

The Board further notes that the RO granted entitlement to 
service connection for sciatic nerve involvement of the left 
lower extremity, effective May 6, 2008 (see August 2008 
rating decision), and the right lower extremity effective 
September 1, 2005 (see August 2005 rating decision), which 
are considered neurological manifestations stemming from the 
Veteran's service-connected back disability.  In an August 
2009 rating decision, the RO denied increased ratings for 
both disabilities.  Neurological manifestations stemming from 
the Veteran's service-connected back disability are generally 
for consideration when evaluating spinal disabilities; 
however, the Veteran has not appealed the August 2009 rating 
decision, and no further consideration will be accorded these 
issues in this decision.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1) (2009).  To the extent that the evidence shows other 
neurological impairment associated with the Veteran's 
service-connected low back disability, such is for 
consideration in this decision. 

Although the Board remanded the Veteran's claim for an 
extension of a temporary total rating for convalescence 
beyond August 31, 2005, a substantive appeal has not been 
submitted following the September 2009 statement of the case 
(SOC).  As such, the only issue currently on appeal is 
entitlement to an evaluation in excess of 20 percent prior to 
September 1, 2005, and to an evaluation in excess of 40 
percent from September 1, 2005, for spondylolysis with 
degenerative disc disease at L5-S1 (exclusive of the periods 
during which a temporary total rating for convalescence is in 
effect).


FINDINGS OF FACT

1.  Prior to September 1, 2005, Veteran's back disability is 
not manifested by severe limitation of motion of the lumbar 
spine or forward flexion of the thoracolumbar spine to 30 
degrees or less; nor was favorable ankylosis of the entire 
thoracolumbar spine demonstrated.

2.  From September 1, 2005, the Veteran's back disability is 
manifested by forward flexion of the lumbar spine to 28 
degrees with degenerative disc disease, without 
incapacitating episodes; ankylosis of the entire 
thoracolumbar spine is not shown.


CONCLUSIONS OF LAW

1.  Prior to September 1, 2005, the criteria for a rating in 
excess of 20 percent for spondylolysis with degenerative disc 
disease, L5-S1, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5241-5243 (2003 & 2009).

2.  From September 1, 2005, the criteria for a rating in 
excess of 40 percent for spondylolysis with degenerative disc 
disease, L5-S1, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5241-5243 (2003 & 2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
August 2004, prior to the initial adjudication of his claims, 
informed the Veteran of the information necessary to 
substantiate his claim.  He was also informed of the evidence 
VA would seek on his behalf and the evidence he was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  This initial 
letter did not inform him of the information necessary to 
establish an effective date or disability rating.  However, 
an additional notice letter, issued in June 2008, informed 
the Veteran of the manner in which VA assigns initial ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006).

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  However, the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 580 F. 3d. 1270 (Fed. Cir. 
2009). 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2009).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA-QTC examination to assess the current 
severity of his disability in May 2008.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board has found the examination report discussed 
herein to be adequate, as it provided current findings that 
are clearly relevant to the applicable rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4) (2009).  The QTC report is thorough and 
supported by the record.  The examination noted above is 
therefore adequate upon which to base a decision.  Further, 
the duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  In this case, 
staged ratings have already been assigned for the Veteran's 
back disability; however, the evidence of record does not 
establish additional, distinct time periods where the 
Veteran's service-connected disability resulted in symptoms 
that would warrant different or additional staged ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2009).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, was rated using the following criteria:

Severe
	....................................
.....................40 
Moderate.................................
....................20 
Slight...................................
........................10

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, the 
Board must evaluate the evidence of record and reach a 
decision that is equitable and just.  See 38 C.F.R. § 4.6 
(2009)

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations 
discussed below.  In adopting specific ranges of motion to 
define what is normal, VA stated that the ranges of motion 
were based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  Diagnostic Codes 
5286 and 5289 provided ratings for complete bony fixation 
(ankylosis) of the spine.  As to rating the Veteran under the 
criteria for ankylosis, it is noted that ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet. 
App. 524 (1999).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, back disabilities are evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and 
Injuries of the Spine

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2009)

The criteria for rating intervertebral disc syndrome under 
Diagnostic Code 2593 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.

In this regard, Note (1) to Diagnostic Code 5243 (effective 
on September 26, 2003) provides that, for purposes of ratings 
under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Note (2) provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.   38 C.F.R. § 4.71a.

Prior to September 1, 2005

On review of the evidence of record, the Board finds that the 
Veteran's low back disability is appropriately evaluated as 
20 percent disabling during this period.  The Board further 
notes that the Veteran was granted a 100 percent rating due 
to convalescence during this period from February 21, 2005 
through August 31, 2005.

Evidence of record prior to September 1, 2005 includes an 
August 2004 magnetic resonance image (MRI), a November 2004 
QTC examination, and private treatment reports.  Per the MRI, 
lumbar alignment and vertebral body heights were maintained.  
A small, central fissure was observed at L5-S1, however the 
thecal sac was not indented and the S1 nerve root was not 
displaced.

Following the November 2004 QTC examination, the Veteran was 
diagnosed with lumbosacral strain with spondylolysis and 
degenerative disc disease at L5-S1.  At that time, the 
Veteran reported that pain was constant and radiated to both 
legs.  He also reported numbness in his legs, as well as 
unsteadiness, bilaterally.  He denied incapacitation.  Gait 
was abnormal (limp to the right), but the Veteran's posture 
was within normal limits.  Flexion was to 75 degrees with 
pain at 60 degrees, extension was to 20 degrees with pain at 
15 degrees, bilateral lateral flexion and rotation was to 20 
degrees with pain at 15 degrees.  See QTC examination report, 
November 4, 2004.

In February 2005, the Veteran underwent a transverse lumbar 
interbody fusion a bone graft, and placement of a lumbar 
epidural catheter.  See Operative report, February 21, 2005.  

The Veteran was afforded an additional QTC examination in 
July 2005.  He noted pain in the low back area radiating to 
both legs including the sciatic nerve.  Sensation to pinprick 
was decreased in the right compared with the left in an L5-S1 
distribution.  Flexion was to 20 degrees, extension was to 10 
degrees, bilateral lateral flexion was to 10 degrees, and 
bilateral lateral rotation was to 20 degrees.  Pain was 
present throughout the range of motion.  The examiner noted 
that the Veteran was status post surgery with 
spondylolisthesis and degenerative disc disease at L5-S1.  
See Report, July 13, 2005.

Based on these findings, the Board finds that the Veteran was 
appropriately rated at 20 percent disabling prior to 
September 1, 2005.  In November 2004, no incapacitating 
episodes were reported.  Therefore, a higher rating is not 
available under the regulations governing intervertebral disc 
syndrome, as incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months were not demonstrated.  See Diagnostic Code 
5243.

Further, a higher evaluation is not warranted pursuant to the 
Veteran's restriction of range of motion of the lumbar spine 
under Diagnostic Code 5292 or 5242, as forward flexion of the 
thoracolumbar spine was not measured at 30 degrees or less.  
Therefore, the Veteran's back disability was not severe 
during this period, in accordance with Diagnostic Code 5292, 
nor did testing reveal a limitation of flexion to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine, to warrant a higher rating pursuant to Diagnostic Code 
5242 during this period.  Although the July 2005 QTC 
examination report noted flexion to 20 degrees, the Board 
notes that this report was authored during the Veteran's 
period of extended convalescence through August 31, 2005.  
The record does not contain evidence of limitation of motion 
during the 20 percent rating period to warrant a higher 
rating.

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  The 
November 2004 QTC examination report considered the Veteran's 
complaints of pain on motion when it recorded the Veteran's 
range of motion.  However, as noted above, a higher rating 
based on limitation of motion under Diagnostic Coded 5242 is 
not available.  Further, the Veteran's current assignment of 
a 20 percent disability rating takes into account reports of 
painful motion during testing.  In view of the forgoing, the 
Board finds that the Veteran's complaints and the directives 
of DeLuca were considered.  However, the application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 therefore does not provide a 
basis for a rating higher than 20 percent.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 20 percent disability rating, but no greater, 
for his service-connected lumbar disability with degenerative 
disc disease prior to September 1, 2005.  See 38 U.S.C.A. § 
5107(b) (West 2002).

From September 1, 2005

On review of the evidence of record, the Board finds that the 
Veteran's low back disability is appropriately evaluated as 
40 percent disabling during this period.  The Board notes 
again that a 100 percent rating due to convalescence is in 
place from January 12, 2006, through July 30, 2006, and from 
August 28, 2007 through October 31, 2007.  The Veteran 
underwent surgery on January 12, 2006, which included a 
lumbar diskectomy and fusion, as well as anterior lumbar 
spinal instrumentation, at L5-S1.  His instrumentation was 
removed on August 28, 2007, and has been associated with the 
Veteran's claims file.

Evidence of record from September 1, 2005 includes private 
medical reports, a May 2008 QTC examination, and VA 
outpatient reports.

 At the time of the Veteran's May 2008 QTC examination, his 
prior diagnosis of spondylolysis with degenerative disc 
disease at L5-S1 was continued without a change.  Though a 
constant dull ache was reported, stiffness and weakness were 
not present.  Posture was within normal limits, however a 
brace was required for ambulation.  There was no evidence of 
radiating pain on movement, muscle spasm was absent, and 
there was no tenderness of the thoracolumbar spine.  There 
was no ankylosis.  

Flexion was to 28 degrees, extension to 6 degrees, right 
lateral flexion to 12 degrees, left lateral flexion to 10 
degrees, right rotation to 12 degrees, and left rotation to 
10 degrees, with pain noted at the end of each.

Although one 30-day period of incapacitation was noted in 
August 2007, that occurred during the Veteran's 100 percent 
rating due to convalescence.  Aside from that incident, no 
other periods of incapacitation were noted during the period 
for which the Veteran's disability is rated at 40 percent 
disabling.  

The examiner also noted a scar located in the middle of the 
abdomen resulting from a previous back surgery (anterior 
approach).  It was elevated, 16 cm by 0.6 cm with 
disfigurement, keloid formation of less than six square 
inches, hyperpigmentation of less than six square inches, 
with abnormal texture of less than six square inches.  There 
was no tenderness, ulceration, adherence, instability, tissue 
loss, hypopigmentation, inflammation, or edema.

The Board has also reviewed VA outpatient treatment reports.  
While continued treatment for a lumbar spine disability was 
noted throughout, the record is negative for findings to 
demonstrate increased limitation or range of motion, or 
spinal stenosis or ankylosis.

Based on the above findings, the Board finds that the 
evidence does not support the assignment of a higher 
disability rating under Diagnostic Code 5242, as the Veteran 
is currently assigned the maximum rating available where 
there is motion of the spine, albeit limited.  While 
objective testing did reveal forward flexion to 30 degrees or 
less, unfavorable ankylosis of the entire lumbar spine has 
not been demonstrated.  Because the Veteran did not exhibit 
spinal stenosis or ankylosis, Diagnostic Codes 5238 and 5241 
are inapplicable.

Consideration has also been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243, based on intervertebral disc syndrome.  The Board 
acknowledges the fact that each examiner diagnosed the 
Veteran with degenerative disc disease.  However, no 
incapacitating episodes were reported within one year of the 
May 2008 QTC examination.  Although one 30-day period of 
incapacitation was noted in August 2007, that occurred during 
the Veteran's 100 percent rating due to convalescence.  Aside 
from that incident, no other periods of incapacitation were 
noted during the period for which the Veteran's disability is 
rated at 40 percent disabling.  As such, a higher rating of 
40 percent is not warranted for this period under Diagnostic 
Code 5243.

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 40 percent rating.  The 
May 2008 QTC examination report considered the Veteran's 
complaints of pain on motion when it recorded the Veteran's 
range of motion.  However, as noted above, a higher rating 
based on limitation of motion under Diagnostic Coded 5242 is 
not available.  Further, the Veteran's current assignment of 
a 40 percent disability rating takes into account reports of 
painful motion during testing.  In view of the forgoing, the 
Board finds that the Veteran's complaints and the directives 
of DeLuca were considered.  However, the application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 therefore does not provide a 
basis for a rating higher than 40 percent.

The Board must also consider whether separate ratings are in 
order for the neurological manifestations of the Veteran's 
low back disability.  As noted, the RO granted entitlement to 
service connection for sciatic nerve involvement of the left 
lower extremity and the right lower extremity which are 
considered neurological manifestations stemming from the 
Veteran's service-connected back disability; separate 
compensable ratings were assigned.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  While separate ratings would also be 
in order for other related neurological disability, the 
record on appeal shows no other such impairment including of 
the bladder or bowel.  See May 2008 QTC examination report.


The Board also notes that a separate evaluation for the 
Veteran's surgical scar was considered; however, a separate 
evaluation is not warranted because the Veteran's surgical 
scar is not noted to limit the range of motion of the 
Veteran's spine, is not adhered to the underlying tissue, is 
not painful upon examination, is not unstable, and does not 
cover an area of 144 square inches (929 sq. cm.) or greater.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, and 
7804.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 40 percent disability rating, but no greater, 
for the Veteran's service-connected lumbar disability with 
degenerative disc disease during this period.  See 38 
U.S.C.A. § 5107(b) (West 2002).

Conclusion

A review of the record reveals that the RO did not refer the 
evaluation of the Veteran's back disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for either stage of this 
appeal.  Regarding the Veteran's claim for an increased 
disability rating for his service-connected back disability, 
the rating criteria are not inadequate in either stage.  
Higher ratings are available for lumbar spine disorders, but 
the Veteran simply does not meet those criteria.     

In this case, the Board finds that a higher rating is not 
warranted for either staged rating of the Veteran's back 
disability.  In determining whether higher ratings are 
warranted for service-connected disabilities, VA must 
determine whether the evidence supports the Veteran's claim 
or is in relative equipoise, with the Veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 38 
U.S.C.A. § 5107(a) (2002); Gilbert.  In this case, although 
the evidence supports the currently-assigned rating of 20 
percent prior to September 1, 2005, and 40 percent 
thereafter, evaluations in excess of these ratings are not 
warranted.  


ORDER

Entitlement to an evaluation in excess of 20 percent prior to 
September 1, 2005, and to an evaluation in excess of 40 
percent from September 1, 2005, for spondylolysis with 
degenerative disc disease at L5-S1, is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


